Title: Agreement between Louis Timothée and Directors of Library Company, 14 November 1732
From: Timothée, Louis,Directors of Library Company
To: 


[November 14, 1732]
Memorandum of Agreement indented and made the fourteenth Day of November Anno Dom. One thousand seven hundred and thirty two between Louis Timothée of the City of Philadelphia Gentleman Of the one part and Benjamin Franklin Robert Grace Thomas Godfrey William Maugridge John Nicholas John Jones junr Hugh Roberts Anthony Nicholas William Parsons and Henry Pratt a Committee of Directors of the Library Company of Philadelphia for and on Behalf of the said Company Of the other part, Vizt.
That the said Louis Timothee shall be the Librarian of the said Company for and during the Space of Three Months from the Date hereof.
That he shall give due Attendance in the Library on Wednesdays from two ’till three o’Clock and on Saturdays from the Hours of Ten to four weekly during the said Term and may permit any civil Gentlemen to peruse the Books of the Library in the Library-Room.
That he shall lend the said Books to such Subscribers as are Members of the said Company as often as any of them shall orderly require the Loan of any Books then in the Library unlent. But shall not lend to, or suffer to be taken out of the Library by, any Person who is not a subscribing Member any of the said Books, Mr. James Logan only excepted. Taking of every Borrower a promissory Note to pay such a Sum and in such Time as particularly is set down in the Catalogue of the said Books remaining in his Custody in the Library Which Notes are to become void if such Borrowers within the Time limited return undefaced to him the said Louis Timothee the Books so lent, and not otherwise.
That as to the Order of lending the said Books He the said Librarian shall not lend at one Time to any one Person more than one Book except such as in the said Catalogue are mentioned to be lent together nor for a longer Time or a less Sum pledg’d by Note as aforesaid than as in the said Catalogue set down.
That the said Louis Timothee shall not put any of such promissory Notes as aforesaid (as may become payable) in Suit, nor assign any of the said Notes, without the Order and Direction of a Majority of the said Committee. And that he shall attend the said Committee at any of their Meetings to which he is or shall be warn’d.
And That the said Committee of Directors in Consideration of his the said Louis Timothee’s Care and Trouble in the Premises and for the Use of the Room in his House where the said Books are reposited shall pay to the said Louis Timothee at the Expiration of the said Three Months the Sum of Three Pounds lawful Money certain and such a further Allowance as then after such Time of Experience shall by the Parties hereto be thought and concluded on to be a reasonable Reward. IN WITNESS whereof the said Parties to these Presents have interchangeably set their Hands and Seals hereunto. Dated the Day and Year first above written.

  
  
  
  

Sealed and delivered
}
  
  


  In the Presence of us
  B. Franklin
  [Seal]

  
Wm. Coleman
  
Robt. Grace
    [Seal]


  Joseph Breintnall
  
  Thos Godfrey
  [Seal]



  
  Jno Nicholas
  [Seal]



  
  Jno. Jones Junr.
  [Seal]



  
  Hugh Roberts
  [Seal]



  
  Antho Nicholas
  [Seal]

 
